Exhibit NEWS RELEASE OLYMPUS MANDATES MACQUARIE BANK LIMITED FOR $20M LOAN FACILITY TO FUND MINE EXPANSION Toronto, September 18, 2009 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") Mr. David Seton, Chairman, and Chief Executive Officer of Olympus, is pleased to announce that the Company has mandated Macquarie Bank Limited (MBL) to act as sole arranger for project loan facilities to fund mine expansion and plant construction at its operating Phuoc Son Gold Mine in central Vietnam. Olympus received an extension of their Phuoc Son mining license on August 13, 2009 (see Olympus press release dated August 20, 2009) and will use the proceeds of the loan to complete construction and development of the Phuoc Son Gold Mine, which will be capable of delivering annualized gold production of 80,000 ounces by late Olympus is a gold exploration and production company employing some 480 employees of which 90% are Vietnamese. Once the Phuoc Son Gold Plant is fully completed, the Company will employ approximately 800-900 workers offering good wages and benefits in the safest possible work environment. The Company believes in Corporate Social Responsibility and cares about the employees and the people who live and work around the mining operations. The Company has contributed to the community in many ways; road improvements, Clean water project (supplies clean water to 500 households) Women Wellness Programs, Agricultural Sustainability Programs, Academic Scholarships, Assistance for Minority Groups, Houses for the Poor and donations to various sport programs. Olympus is an equal opportunity employer operating two gold mines in central Vietnam near the port city of Da Nang. The Company is a major employer in the area injecting some 20 million USD into the local economy during 2008. OLYMPUS PACIFIC MINERALS INC. David A.
